Name: Commission Regulation (EEC) No 2737/77 of 9 December 1977 amending Regulation (EEC) No 537/70 authorizing Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 77 Official Journal of the European Communities No L 316/29 COMMISSION REGULATION (EEC) No 2737/77 of 9 December 1977 amending Regulation (EEC) No 537/70 authorizing Member States to take measures derogating from certain requirements of the quality standards appli ­ cable to exports to third countries of flowering bulbs , corms and tubers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (*), Having regard to Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 338/77 (3 ), and in particular Article 2 (2) thereof, Whereas under Article 2 (2) of Regulation (EEC) No 315/68 Member States may be authorized to take measures derogating from certain requirements of the quality standards in order to allow exporters to meet the trade requirements of certain non-member coun ­ tries ; Whereas the plant health measures in force in Japan require that imported Hyacinthus orientalis bulbs be grown for at least one year before being allowed on the market ; whereas during that year the size of the Hyacinthus orientalis bulbs increases by at least two centimetres ; Whereas this situation should be taken into account and the minimum size of the bulbs in question exported to Japan should be adjusted ; Whereas, therefore, the provisions of Commission Regulation (EEC) No 537/70 of 23 March 1970 autho ­ rizing Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers (4), as last amended by Regula ­ tion (EEC) No 2971 /76 (5 ), should be supplemented ; Whereas the period of application of this Regulation shvuld be limited to a period which will permit an assessment of its efficacy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 537/70 is amended as follows : 1 . The name 'Hyacinthus orientalis ' is added to Article 1 ( 1 ). 2 . The text appearing in the Annex to this Regulation is added to the Annex thereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1977. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 55, 2. 3 . 1968 , p. 1 . (2) OJ No L 71 , 21 . 3 . 1968 , p. 1 . (3 ) OJ No L 48 , 19 . 2. 1977, p. 2. (4 ) OJ No L 67, 24 . 3 . 1970, p. 10 . (5 ) OJ No L 339, 8 . 12. 1976, p. 17 . No L 316/30 Official Journal of the European Communities 10 . 12. 77 ANNEX Description of products Type of pack Third countryof destination Minimum size Size grading Hyacinthus orientalis any packing Japan 12 cm 12-14